Simmons, C. J.
Mrs. Austin brought suit against the Central of Georgia Railway Company for damages for the homicide of her son, who had been, up to the time of his death, an employee of the •defendant company. On the trial the jury returned a verdict in her favor. The company moved for a new trial, the judge overruled the motion, and the movant excepted. Under the view we take of the case it is unnecessary to notice any of the many allegations of •error made in the motion for a new trial, except that the verdict .is contrary to law and the evidence. After a careful reading and study of the brief of evidence, we have come to the conclusion that, even if the deceased was without fault, the defendant was not shown to have been negligent. The evidence for the plaintiff fails to sustain any of the allegations of negligence on the part of the defend.ant, and the evidence for the defendant demonstrates that it was not guilty of any negligence whatever causing the death of the de•ceased or contributing thereto. This being true, the verdict was without evidence to support it and was contrary to law.

Judgment reversed.


All the Justices concurring, except Little, J., absent.